Second Amendment to Credit
Documents                                                                                                PNC




THIS SECOND AMENDMENT TO CREDIT DOCUMENTS (this "Amendment") is made as of
October 18, 2012, by and between BOVIE MEDICAL CORPORATION (the "Company"), and
PNC BANK, NATIONAL ASSOCIATION (the "Bank").


BACKGROUND


A.           The Company has executed and delivered to the Bank (or a
predecessor which is now known by the Bank's name as set forth above), one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the "Credit Documents") which
evidence or secure some or all of the Company's obligations to the Bank for one
or more loans or other extensions of credit (the "Obligations").


B.           The Company and the Bank desire to amend the Credit Documents as
provided for in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:


1.           Certain of the Credit Documents are amended as set forth in Exhibit
A. Any and all references to any Credit Document in any other Credit Document
shall be deemed to refer to such Credit Document as amended by this Amendment.
This Amendment is deemed incorporated into each of the Credit Documents. Any
initially capitalized terms used in this Amendment without definition shall have
the meanings assigned to those terms in the Credit Documents. To the extent that
any term or provision of this Amendment is or may be inconsistent with any term
or provision in any Credit Document, the terms and provisions of this Amendment
shall control.


2.           The Company hereby certifies that: (a) all of its representations
and warranties in the Credit Documents, as amended by this Amendment, are,
except as may otherwise be stated in this Amendment: (i) true and correct as of
the date of this Amendment, (ii) ratified and confirmed without condition as if
made anew, and (iii) incorporated into this Amendment by reference, (b) no Event
of Default or event which, with the passage of time or the giving of notice or
both, would constitute an Event of Default, exists under any Credit Document
which will not be cured by the execution and effectiveness of this Amendment,
(c) no consent, approval, order or authorization of, or registration or filing
with, any third party is required in connection with the execution, delivery and
carrying out of this Amendment or, if required, has been obtained, and (d) this
Amendment has been duly authorized, executed and delivered so that it
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms. The Company confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.


3.           The Company hereby confirms that any collateral for the
Obligations, including liens, security interests, mortgages, and pledges granted
by the Company or third parties (if applicable), shall continue unimpaired and
in full force and effect, and shall cover and secure all of the Company's
existing and future Obligations to the Bank, as modified by this Amendment.


4.           As a condition precedent to the effectiveness of this Amendment,
the Company shall comply with the terms and conditions (if any) specified in
Exhibit A.





Form 17 A - Multistage Rev. 9/12
 
 

--------------------------------------------------------------------------------

 



5.           To induce the Bank to enter into this Amendment, the Company waives
and releases and forever discharges the Bank and its officers, directors,
attorneys, agents, and employees from any liability, damage, claim, loss or
expense of any kind that it may have against the Bank or any of them arising out
of or relating to the Obligations. The Company further agrees to indemnify and
hold the Bank and its officers, directors, attorneys, agents and employees
harmless from any loss, damage, judgment, liability or expense (including
attorneys' fees) suffered by or rendered against the Bank or any of them on
account of any claims arising out of or relating to the Obligations. The Company
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.


6.           This Amendment may be signed in any number of counterpart copies
and by the parties to this Amendment on separate counterparts, but all such
copies shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.


7.           This Amendment will be binding upon and inure to the benefit of the
Company and the Bank and their respective heirs, executors, administrators,
successors and assigns.


8.           This Amendment has been delivered to and accepted by the Bank and
will be deemed to be made in the State where the Bank's office indicated in the
Credit Documents is located. This Amendment will be interpreted and the rights
and liabilities of the parties hereto determined in accordance with the laws of
the State where the Bank's office indicated in the Credit Documents is located,
excluding its conflict of laws rules.








REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
















































A-2



Form 17 A - Multistage Rev. 9/12
 
 

--------------------------------------------------------------------------------

 

9.           Except as amended hereby, the terms and provisions of the Credit
Documents remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of any Credit Document, a waiver of any default or
Event of Default under any Credit Document, or a waiver or release of any of the
Bank's rights and remedies (all of which are hereby reserved). The Company
expressly ratifies and confirms the confession of judgment (if applicable) and
waiver of jury trial provisions contained in the Credit Documents.


WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.




WITNESS / ATTEST
 
BOVIE MEDICAL CORPORATION
         
/s/ Alvera MacElroy                     
 
By:  /s/ Gary D. Pickett                          
     
                (SEAL)
         
Print Name:  Alvera MacElroy         
 
Print Name:  Gary D. Pickett            
 
Title:     Manager Human Res. 
 
Title:              CFO               
                             
PNC BANK, NATIONAL ASSOCIATION
             
By:  /s/   Eric C. Vogt                                   
     
Enc C. Vogt                               (SEAL)
     
Senior Vice President
 






































A-3



Form 17 A - Multistage Rev. 9/12
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A TO
SECOND AMENDMENT TO CREDIT DOCUMENTS
DATED AS OF OCTOBER 18, 2012
BOVIE MEDICAL CORPORATION




A.
The "Credit Documents" that are the subject of this Amendment include the
following (as any of the foregoing have previously been amended, modified or
otherwise supplemented):



 
1.
Credit Agreement dated October 31, 2011 between the Company and the Bank (the
"Credit Agreement") related to $4,000,000.00 Pinellas County Development
Authority Industrial Development Revenue Bonds (Bovie Medical Corporation
Project) Series 2008;



 
2.
Mortgage and Security Agreement dated as of October 31, 2011 executed by the
Company in favor of the Bank, recorded November 4, 2011 in Ken Burke, Clerk of
Court Pinellas County, Florida, Book 17400, Page 529;



 
3.
Security Agreement (Bond Swap) dated as of October 31, 2011 executed by the
Company in favor of the Bank; and



 
4.
Amendment to Credit Documents dated as of April 7, 2012 between the Company and
the Bank;



 
5.
All other documents, instruments, agreements, and certificates executed and
delivered in connection with the Credit Documents listed in this Section A.





B.           The Credit Documents are amended as follows:


 
1.
Section 6.1 of the Financial Covenants set forth in the Credit Agreement is
hereby amended and restated to read in its entirety as follows:



"6.1. Fixed Charge Coverage Ratio. The Company will maintain a Fixed Charge
Coverage Ratio as of the end of each fiscal quarter, on a rolling four quarters
basis of at least 1.25 to 1.00, commencing with the fiscal quarter ending
September 30, 3012, and certified to the Bank within fifty (50) days after the
end of the fiscal quarter. The Company hereby certifies that it has a good faith
belief that such ratio is satisfied as of the Date of Issuance."


C.
Conditions to Effectiveness of Amendment: The Bank's willingness to agree to the
amendments set forth in this Amendment is subject to the prior satisfaction of
the following conditions:



1.           Execution by all parties and delivery to the Bank of this
Amendment.






A-1

Form 17 A - Multistage Rev. 9/12
 
 

--------------------------------------------------------------------------------

 
